In an action to recover damages for personal injuries, the defendant New York City Transit Authority appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated September 16, 2002, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed insofar as asserted against the appellant; and it is further,
Ordered that upon searching the record, summary judgment is granted to the defendant John Doe, and the complaint is dismissed insofar as asserted against that defendant.
The appellant made out a prima facie case that the plaintiffs injuries were not serious within the meaning of Insurance Law § 5102 (d) through the affirmed medical report of an orthopedist who examined the plaintiff and concluded that she had not sustained any disability (see Gaddy v Eyler, 79 NY2d 955 [1992]).
The affirmation prepared by the plaintiffs treating physician which was submitted in opposition to the motion failed to raise a triable issue of fact. The plaintiffs physician failed to set forth the objective tests he performed in arriving at his conclusions concerning the alleged restrictions of motion in the plaintiffs arm and shoulder (see Grossman v Wright, 268 AD2d 79 [2000]). Furthermore, the physician failed to address the impact of the pre-existing arthritic condition in the plaintiffs shoulder on the alleged restrictions of motion (see Dimenshteyn v Caruso, 262 AD2d 348 [1999]). Florio, J.P., Krausman, Luciano, Townes and Rivera, JJ., concur.